Citation Nr: 1510343	
Decision Date: 03/12/15    Archive Date: 03/24/15

DOCKET NO.  11-33 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a sleep disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. R. Fletcher



INTRODUCTION

The Veteran served on active duty from April 1986 to April 2006.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision issued by the Regional Office (RO) in Roanoke, Virginia.


FINDING OF FACT

Resolving all reasonable doubt in favor of the Veteran, the Veteran's sleep disorder, diagnosed as sleep apnea, is related to his military service.


CONCLUSION OF LAW

The criteria for service connection for sleep apnea have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist a claimant in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  The VCAA applies in the instant case.  However, the Board's grant of service connection for sleep apnea herein represents a complete grant of the benefit sought on appeal.  Thus, no further discussion of VA's duties to notify and assist is necessary.

Law and Analysis

The Veteran essentially contends that he had the onset of a sleep disorder during active service.  See March 2010 claim and February 2011 VA Form 9.  Lay statements, submitted by the Veteran's shipmates in 2011, describe his longstanding history of loud snoring, gasping for air and choking while sleeping during service.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection is granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Service treatment records are negative for findings related to a sleep disorder.  Following service, the Veteran was seen in March 2010 with complaints of sleep problems, including snoring and periods where he stopped breathing.  A June 2010 VA sleep study confirmed a provisional diagnosis of obstructive sleep apnea.  No etiology opinion has been requested or obtained in conjunction with this claim.

The record establishes that the Veteran has consistently since 2010 maintained that he has sleep apnea that was incurred service.  Moreover, he has submitted statements from two shipmates who described the Veteran's symptoms, including snoring during the night, while in service. The Board finds tall these assertions of a sleep disorder dating back to service to be credible.  The statements establish continuous and chronic symptoms such as to enable a grant of service connection for a sleep disorder diagnosed as sleep apnea.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Charles v. Principi, 16 Vet. App. 370 (2002).

There is no adequate reason to reject the evidence of record that is favorable to the Veteran.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (in evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and probative value of proffered evidence in the context of the record as a whole); Evans v. West, 12 Vet. App. 22, 26 (1998).  Based on the evidence of record, and applying the reasonable doubt rule, the Board concludes that it is as likely as not that sleep apnea had its onset during service, and service connection for sleep apnea is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for sleep apnea is granted.



____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


